 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDLucas County Farm Bureau Co-Operative AssociationandAmerican Federation of Grain Millers,Local58,AFL-CIO.Case No. 8-CA-1952.August 5, 1960DECISION AND ORDEROn March 22, 1960, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case,' and hereby adopts the findings,2 conclusions,' and recom-mendations of the Trial Examiner, with the following additions andmodifications.1.We agree with the Trial Examiner, and for the reasons set forthin the Intermediate Report, that the Respondent violated Section8 (a) (5) and (1) of the Act by refusing to meet and negotiate withthe Union following that Union's certification by the Board and itsrequests to bargain.2.We also agree with the Trial Examiner that the Respondentfurther violated Section 8 (a) (5) and (1) by changing the terms andconditions of employment of employees Miller and Gruben withoutconsulting the Union.Contrary to the Respondent's contention, thejob classification occupied by these two employees was included by theBoard in the certified unit. In the representation proceeding,4 theBoard included all "truckdrivers," a classification then occupied by1The Respondent's request for oral argument is hereby denied as the record,exceptions,and brief adequately present the issues and the positions of the parties.2As it is unnecessary to our determination of the issues in this case, we do not passupon the statement of the Trial Examiner to the effect that the Respondent was under aduty and legal obligation to bargain with the Union as regards transfers of employees tojob classifications outside the certified unit.3In his Conclusions of Law numbered 2, the Trial Examiner,apparently inadvertently,omitted certain words from the unit description.This is corrected by the insertionafter the words "plant clerical employees,"the words"but excluding all office clericalemployees."* Lucas County Farm Bureau Co-Operative Association,Case No. 8-RC-3367, decidedApril 7, 1959, unpublished128 NLRB No. 56. LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.459Miller, and one into which Gruben was subsequently transferred.While the Board did exclude "full-time outside salesmen" from theunit, the Board's decision and direction of election makes it clearthat this exclusion applied only to the salesman who acted as contactthan to the Respondent's customers and spent most of his time on theroad.The Board did not exclude truckdrivers such as Miller, whoin addition to their truckdriving duties performed some sales func-tions.Accordingly, by unilaterally changing terms and conditionsof employment in the truck-drivers' job classification which was withinthe certified unit, the Respondent violated Section 8(a) (5) and (1)of the Act.We find it unnecessary to determine whether Gruben, prior to histransfer to the truckdriving classification, held a position outside theunit, since his transfer clearly brought him within the unit and to ajob the terms and conditions of which the Respondent could not law-fully unilaterally change.ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Lucas CountyFarm Bureau Co-Operative Association, Maumee, Ohio, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Taking unilateral action, without consulting the Union, bychanging the terms and conditions of employment of employees inthe appropriate unit.(b) In any other manner refusing to bargain collectively withthe Union as the exclusive representative for purposes of collectivebargaining of all its employees in the appropriate unit.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the Union or anylabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of employees in the appropriate unit, withrespect to rates of pay, wages, hours of work, and other conditions 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its place of business in Maumee, Burkee, and Curtice,Ohio, copies of the notice attached hereto marked "Appendix." 5Copies of the notice, to be furnished by the Regional Director for theEighth Region, shall, after being duly signed by respondent's repre-sentative, be posted by the Respondent immediately upon receiptthereof, and maintained by it for a period of 60 days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or cov-ered by any other material.(c)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply therewith.5In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL, upon request, bargain collectively with AmericanFederation of Grain Millers, Local 58, AFL-CIO, as the ex-clusive representative of all our employees in the unit describedbelow, with respect to rates of pay, wages, hours of employment,or other conditions of employment, and, if an understanding isreached, embody such understanding in a signed agreement.The bargaining unit is:All truckdrivers, yardmen, warehousemen, and mill and graindepartment employees atourMaumee, Burkee, and Curtice,Ohio, plants, including plant clerical employees, but exclud-ing all office clerical employees, full-time outside salesmen,foremen, and other supervisors as defined in the Act.WE WILL NOT, by refusing to bargain with the Union or in anylike or related manner, interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, toform, join, or assist American Federation of Grain Millers, Local58,AFL-CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining or LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.461other mutual aid or protection, and to refrain from any or allsuch activities, except to the extent that such right may be af-fected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section8 (a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named or any otherlabor organization.LUCAS COUNTY FARM BUREAU CO-OPERATIVEASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard before the duly designated Trial Examiner of theNational Labor Relations Board, herein referred to as the Board, in Toledo, Ohio,on December 1, 1959, on the amended complaint of the General Counsel of theBoard and answer of the Respondent, Lucas County Farm Bureau Co-OperativeAssociation, of which moreanon.The issues litigated were whether in violationof Section 8(a)(1) and (5) the Respondent refused to bargain with AmericanFederation of Grain Millers, Local 58, AFL-CIO, herein referred to as the Union,the duly certified bargaining representative of its employees in a unit previouslyfound appropriate by the Board in Case No. 8-RC-3367 (unpublished), of whichmore anon below.Since the amended complaint contains an allegation which has gravely concernedthe Trial Examiner in his ultimate findings herein, he feels that a resume of theallegations in the complaint as amende dand the Respondent's answers theretoshould be set forth in some detail herein.The complaint as amended alleges the usual jurisdictional facts and then in sub-stance alleges certain specific dates on which the Union requested and the Respondentfailed and refused to meet and bargain with the Union's representatives.Theamendment to the complaint which was served on the Respondent on or aboutNovember 19, 1959,is, inthe considered opinion of the Trial Examiner of theutmost importance, because to him, to say the least, it is the most controversialissue in theentire case.An excerpt therefrom follows below:On or about November 1, 1959, Respondent, without consulting theUnion, changed the terms and conditions of employment of Orville C. Millerand Ollie Gruben, employees in the unit set forth in paragraph 7 heretofore,by requiring said employees to enter into written agreements changing theirwages, hours and terms and conditions of employment, and by entering intosuch agreements with said employees without consulting the Union.In due course the Respondent filed (1) its answer to the original complaint and(2) an answer to the amended complaint. Since the record clearly shows that theRespondent's main contentions in opposition to the allegations in the complaintare that, (1) the Board lacks jurisdiction over the Respondent's business operations;(2) it was under no legal obligation to bargain with the Charging Union until suchtime as the Respondent "has had an opportunity of a judicial review as to the lawful-ness of the assertion of jurisdiction" over by the Board; and (3) as regards the allega-tionsin the amendment to the original complaint, the Respondent denied that itsdealings with the two employees named therein, Gruben and Miller. was violativeof the Act because both were in categories specifically excluded from the appropriate 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit found by the Board in the representation Case No. 8-RC-3367 (unpublished),of which more anon below.At the close of the hearing herein the parties were advised of their rights asregards oral argument before the Trial Examiner, and to file proposed findings offact and conclusions of law and briefs in support of their respective positions.Onlythe General Counsel chose to present oral argument. Proposed findings of fact andconclusions of law and a brief in support thereof were received from counsel forthe Respondent on or about December 31, 1959.They have been carefully con-sidered by the Trial Examiner, and will be further discussed and disposed of hereinbelow.Upon the basis of the entire record in the case, and from his observation of thewitnesses who testified at the hearing herein, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTIn the R case referred to above, Lucas County Farm Bureau Co-Operative Asso-ciationand American Federation of Grain Millers, Local 58, AFL-CIO, Case No.8-RC-3367 (unpublished), the Board in its Decision and Direction of Election,dated April 7, 1959, found as follows as regards the Respondent's business activities:The Employer is a farmers'cooperative association engaged in the marketingof grain,processing seed and feed for its members,and in retail sales to itsmembers and to the public. In connection with its conceded retail operations,the Employer purchases over $35,000 worth of goods from out of state, andhas sales in excess of $500,000.The fact that 50 percent of the Employer's totalreceipts "must be derived from doing business" with its members does notrender inapplicable our retail standard.Accordingly, as the Employer's retailoperation satisfies that standard, we find, contrary to the Employer, that it isengaged in commerce within the meaning of the Act and that it will effectuate thepurposes of theAct toassert jurisdiction herein.SeeCarolina Supplies andCement Co.,122 NLRB 88.In the circumstances the Trial Examiner finds that the Respondent at all timesmaterial herein has been and is now engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.H. THE LABORORGANIZATION INVOLVEDAmerican Federation of Grain Millers, Local 58, AFL-CIO,isa labor organiza-tionwithin the meaning of Section 2(5) of the Act.TH. THE ALLEGED UNFAIR LABOR PRACTICESPreliminary StatementsThe Respondent's position as regards the issues herein is well stated in its openingstatement, its "Proposed Findings of Fact and Conclusions of Law," and its briefin support thereof.An excerpt from its "Proposed Findings of Fact and Conclu-sions of Law" in this regard follows below:'1.The matter came before the Trial Examiner at this time on the Complaintand Amendment to the Complaint and testimony was introduced and taken.The specific charge of unfair labor practices before the Trial Examiner atthis time is set forth in Paragraph 11 of the Amendment to Complaint,readingas follows:11. Since on or about June 26, 1959, and at all times thereafter, Re-spondent did refuse and continues to refuse to bargain collectively withthe Union as the exclusive representative of all the employees in the unitdescribed above in Paragraph 7, by refusing to meet, discuss and/or nego-tiate with the Union with respect to wages, hours, and other conditions ofemployment, notwithstanding the fact that the Board has certified theUnion as the collective bargaining representative.On or about November1,1959, Respondent, without consulting the Union, changed the terms,and conditions of employment of Orville C. Miller and Ollie Gruben,employees in the unit set forth in Paragraph 7 heretofore, by requiring saidemployees to enter into written agreements changing their wages, hoursand terms and conditions of employment,and by entering into such agree-ments with said employees without consulting the Union. LUCAS COUNTYFARM BUREAU CO-OPERATIVE ASSN.4632The Examiner first finds that the employer, Lucas County Farm BureauCo-Operative Association, appeared at the hearing pursuant to objection andentered a special appearance without admitting or submitting to the jurisdictionof the National Labor Relations Board over the business of the employer andsolely for the purpose of protecting its rights as against such charge, andclaimed and asserted that the exercise of jurisdiction over its business by theNLRB was contrary to its constitutional and lawful rights.3.The Trial Examiner next finds, in connection with the charge of refusalto bargain, that such charge is supported by the evidence that no proof of failureto bargain has been established and that the same should be dismissed.TheTrialExaminer specifically finding that G.C. Exh. 3-A, being a request tocommence negotiations, was prematurely filed in that the order of certificationwas not final at that time; that G.C. Exh. 3-C was never refused nor was G.C.Exh. 3-F, both of the same being answered by G.C. Exh. 3-D, G.C. Exh. 3-Eand G.C.Exh. 3-G.Thereisnoevidence of any set date ever having beenset by the representatives of petitioner at which employer or his representativesfailed to appear for the purpose of collective bargaining and likewise, the oraltestimony of Deloy Sattler, manager of the employer association, establishesthere has never been an outright refusal to bargain with petitioner. (T. 68-70.)4.The Trial Examiner next finds that the action of the employer in changingthe terms and conditions of employment of the two named employees does notconstitute an unfair labor practice under the Act for the reason that said em-ployees are not included in the appropriate bargaining unit for collective bar-gaining purposes as established by the Board, but are specifically excluded fromthe same as being "full time outside salesmen,managers, and/or supervisors."Specifically, the unit certified by the Board in this case was to include:All truckdrivers, yard men, warehousemen, and mill and grain departmentemployees at the Employer's Maumee, Burkee, and Curtice, Ohio plants,including plant clerical employees, but excluding all office clerical em-ployees, full-time outside salesmen, foremen, and other supervisors as de-finedin the Act.See G.C. Exh. 2-B.5The uncontradicted testimony of Orville C. Miller, one of the employeesconcerned in this charge, clearly establishes he was not included in the ap-propriate unit for collective bargaining purposes, see testimony in the Tran-script pages 36-37, wherein he uncategorically admits that prior to the certifica-tion date and since the certification date, he has been an "outside tank trucksalesman."The uncontradicted testimony of the other involved employee clearly estab-lishes that prior to January of 1959, he was "branch manager" of the Curticestore; that from January on he was "manager" of the Maumee store; and thatat the time of the election and since then, he has been employed as a "tanktruck salesman" working in the territory outside the stores. (T. 39, 40-43.)For reasons set forth below the Trial Examiner rejects the Respondent's "Pro-posed Findings of Fact and Conclusions of Law."A. BackgroundThe record shows that the Union filed an RC petition with the Board's RegionalOffice in Cleveland, Ohio, on January 21, 1959, which was designated Case No.8-RC-3367 (unpublished).Thereafter a representation hearing was held in Toledo,Ohio, before John Sincek, hearing officer, on February 9, 1959.On April 7, 1959,the Board issued its "Decision and Direction of Election."Since the evidence ad-duced at the hearing herein in support of the General Counsel's complaint asamended has raised a serious problem as regards the status of certain employees whoparticipated in the election the Trial Examiner feels that the following excerpts fromthe Board's "Decision and Direction of Election" should be inserted herein for theperusal of all concerned.'The Trial Examiner after careful consideration and with full knowledge of theBoard's policy of the impropriety of a Trial Examiner to reconsider pertinent and basicfindings of the Board in a representation case, as the Board has stated in cases toonumerous to citead infinitumherein(seeNational Van Lines,117 NLRB1213,120 NLRB1343, and 123 NLRB 1272),however where as here there is an obvious inadvertent errorin the last sentence of footnote 3 in the Board'sDecision and Direction of Election in 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, the Board finds:1.The Employer is engaged in commerce within the meaning of the Act2.The labor organization(s) named below claim(s) to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representation ofcertain employees of the Employer, within Section 9(c)(1) and Section 2(6)and (7) of the Act.4.The following employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within Section 9(b) of the Act: 3All truckdrivers, yard men, warehousemen, and mill grain departmentemployees at the Employer's Maumee, Burkee, and CuTtice, Ohio, plants,including plant clerical employees, but excluding all office clerical em-ployees,full-timeoutside salesmen,foremen, and other supervisors as_defined in the Act1 See above "The business of the Respondent "2We are presently administratively satisfied that the Petition is in compliance,Standard Cigar Company,117 NLRB 852. and that its showing of interest is ade-quate.0. D. Jennings d Company,68 NLRB 516.3The parties agree that the unit includes the employees at the Employer's threelocations in Maumee, Burkee and Curtice, Ohio, but dispute the unit placement ofcertain categories, all of whom the Petitioner would excludeThe record shows thatthebranch managersat Burkee and Curtice and thepetroleum manageratMaumeehave authority to hire and discharge their subordinates, and that themanagertraineeatMaumee, responsibly directs the work at that branch, attends super-visors'meetings, and may grant time off for short periods.We exclude theseindividuals.The Employer also seeks to include thefull-time outsidesalesman at Maumeewho acts as contact man to customers, spends most of his time on the road, haslittle contact with other employees, sets his own hours and reports directly to theGeneral Manager rather than the branch manager. Contrary to the Employer, wefind that his interests are dissimilar from the other mill employees and thereforeexclude him.The twoofficeclerksatMaumee,perform customary secretarialduties in the general office, do not enter the mill, are salaried and work a differentwork week from the other employees.We exclude them as office clerical employees.Two clerks at Burkee sell over the counter, stock merchandise, keep inventoryrecords and also weigh the trucks of grain.As their duties are primarily those ofplant clericals,we include them in the unit.the representation case involved herein [Case No 8-RC-3367], he honestly feels that theerror should be called to the Board's attention because it does have a vital bearing onthe issues in the instant case.The Trial Examiner has reference to the followinglanguage in the footnote mentioned above :...The record shows that thebranch managersat Burkee and Curtice and thepetroleum manageratMaumee have authority to hire and discharge their sub-ordinates,and that themanager traineeatMaumee,responsibly directs the work atthat branch, attends supervisors'meetings,and may grant time off for short periods.We exclude these individuals.The record in the R case clearly shows that the manager of the Maumee store wasRobert Foust, and that themanager ofthe Curtice store was one Ronald Sattler con-cerning whom there was a host of testimony in the representation hearingThe TrialExaminer feels that the 'following excerpt from the testimony of Deloy B. Sattler, generalmanager of the Lucas County Farm Bureau Co-operative Association, the Respondentherein, in this regard should be brought to the attention of the Board (front page 48,official transcript of the record in Case No 8-RC-3367) :Re-direct ExaminationQ And, you have a man bearing the designation of manager at theCurticeBranch,Ronald Sattler.Specifically, what does he perform and what authority ifany, does he have"A.He directs the activities of the other two employeesI have not at this particu-lar time given hint,the poker to hire or fire employees since lie is new on the joband rather young. I'm reserving the right to hire and fire for myself.[Emphasissupplied.]Further examination of the R record clearly shows that Ronald Sattler was at the timethe Board considered the representation case designated as branch manager of the LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.465Thereafter, pursuant to the Board's "Decision and Direction of Election," anelection was "conducted by mail" among the employees in the unit found appro-priate by the Board on April 27, 1959. It is important to note at this time that thelist ofemployeesto whom ballots were mailed was furnished to the Board's repre-sentative in charge of the election by the Respondent before the election.The tallyof ballots shows that there were 14 employees on the list.The election was won bythe Union, 11 to 3. Insofar as the instant proceeding is concerned there are twoimportant facets in the tally of ballots that have had considerable bearing on theTrialExaminer's ultimate findings herein.They are as follows: (1) The Re-spondent's "authorized observer" was D. B. Sattler, general manager of the "LucasCounty Farm Bureau Co-operative Association," at all times material herein; and(2) there were no challenged ballots.On May 18, 1959, the Respondent filed "Objections to the Conduct of the Elec-tion," in which it contendedinter aliaas follows:(2)Agents of the National Labor Relations Board obtained the signatureof the employer's Manager to a certification that the tally of ballots andtabulating of the same was fairly and accurately done, and to a certification asto the conduct of the election to the effect that the election was properly con-ducted, all without submission of such certification forms to counsel for examina-tion, study and advice.It is significant that nowhere in the Respondent's objections to the election doesitmention the status of the employees named in the complaint as amended, OrvilleC. Miller and Ollie Gruben.On May 28, 1959, the Regional Director for the Eighth Region, issued hisreport on objections in which he found that ". . . there has been no irregularityin the conduct of this election which would warrant setting it aside, and it is there-fore recommended that the objections be overruled."On June 3, 1959, the Respondent by its counsel, requested an extension of timein which to file exceptions to the report of the Regional Director on objections tothe conduct of the election. Shortly thereafter the Board granted the Respondent'srequest and extended the date for filing exceptions to the Regional Director's reportto June 17, 1959.On June 22, 1959, the Board issued its "Supplemental Decision and Certificationof Representatives" in the representation case, Case No. 8-RC-3367, hereinafterreferred to as the R case, in which it foundinter aliaas follows:No timely exceptions were filed to the Regional Director's report by any ofthe parties within the time provided therefor.'We therefore adopt the recom-mendations of the Regional Director as contained in his report.The Objectionsare hereby overruled.'At the request of the Employer, the Board extended the time for filing excep-tions to the Regional Director's report to Julie 17, 1959.On June 18, 1959, theBoard received exceptions from the Employei, which are rejected as untimely filedwithin the meaning of Section 102.09 and 102.91 of the Board's Rules and Regulations.In passing the Trial Examiner desires to point out that the Respondent, in sup-port of its exceptions to report on objections to election, filed a memorandum insupport of exceptions, which as indicated above were untimely filed and hence notconsidered by the Board.Nevertheless the Trial Examiner feels that he should consider it in his determina-tion of the issue herein, primarily because it was offered and received in evidenceCurtice,Ohio, store of the Respondent herein, and that his authority was limited assuch.Clearly it was he that the Board referred to as a "Manager trainee," in itsdecisionIn the circumstances discussed and described above the Trial Examiner feels com-pelled to point out to the Board that in footnote 3 in Case No. 8-RC-3367, the lastsentence thereof should be corrected to read as follows-The record shows that thebranch managersatBurl,ee and Maumeeand thepetroleummanageratMaumee have authority to hire and discharge their sub-ordinates, and that themanager traineeatCwtice,responsibly directs the work atthe branch, attends supervisors' meetings, and may grant time off for short periodsWe exclude these individuals. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout objection as one of the General Counsel's exhibits at the hearing herein.In its memorandum in support of its objections to the election the Respondentmakes no mention of the employees named in the amended complaint for reasonswhich will become apparent below the Trial Examiner feels that this factor shouldbe brought to the attention of all concerned.On June 24,1959, counsel for the Respondent filed a motion for vacation ofsupplemental decision and certification of representatives and for reconsiderationof exceptions on objections to conduct of election.On June 29,1959, the Boarddenied the Respondent's request for vacation and reconsideration.At the hearing herein counsel for the General Counsel and counsel for theRespondent entered into a stipulation in the form of a request.that thetranscript in the representation hearing in this matter be incorporated by referenceinto these proceedings."The Trial Examiner accepted the stipulation of the partieswith the modification that heunder no circumstances"could reach a different con-clusion" than the Board.The parties agreed on the record to the Trial Examiner'sstatement in this regard.An examination of the exhibit file in the R case shows that on July 27, 1959,the Respondent filed a complaint "In the United States District Court for The North-ern District of Ohio, Western Division"against the members of the board and theCharging Party'herein,CivilAction No.8253.The gist of its complaint was that"Plaintiffs objections to the jurisdiction of the NLRB . . . [and] to the actionsof the agents of th NLRB have been arbitrarily and capriciously overruled bymembers of the NLRB all to plaintiffs constitutional rights and in violation of theintent and purpose of. . .theNational Labor Relations Act."The complaintrequests that the court reverse the Board's determination that plaintiff is subjectto the jurisdiction of the board,and set aside the results of the election.2On December 15, 1959, the court "Ordered that Plaintiff's Complaint be dis-missed and Plaintiff's Motion for Injunction Pendente Lite be and the same herebyisdenied.Frank L. Kloeb, Judge, United State District Court."The Trial Examiner has inserted the foregoing excerpts from the proceedings inthe district court because the Respondent in its answer,itsopening statement, itsproposed findings of fact,and its brief in support thereofwill not bargain with theUnion until it has had the opportunity of a judicial review as to the lawfulnessof the assertion of jurisdiction over its business activities by the BoardIn thecircumtances the Trial Examiner felt compelled to set forth in considerable detailthe position of the Respondent in this regard.B. The refusal to bargainFor the most part the General Counsel's case-in-chief as to the alleged violationof Section 8(a)(5) and(1) of the Act was presented in documentary form. Bythat statement the Trial Examiner has references to correspondence between theUnion and theRespondent in this regard.On June 25,1959, Fred Kunz, president and business representative of the Union,sent the following letter to the Respondent by registered mail:JUNE 25, 1959Mr. DELOY SATTLER, MANAGERLucas County Farm Bureau Co-Op AssociationMonclova RoadMaumee, OhioDEAR MR. SATTLER:Iand the Union Committee would like to meet withthe Company Representatives to commence negotiations for a contract as soonas possible.Please let me know by return mail when you will meet with us.Yours truly,FRED KUNZPresident&Bus. Repr.Local #58On June 26,1959, the Respondent by its counsel,Ralph Boggs,replied to Kunz'letter of the 25th.This letter is likewise inserted below primarily because it setsforth in part one of the main defenses of the Respondent to the 8(a)(5) allegationin the complaint.2 Quotes from the General Counsel's"Memorandum in support of Motion to DismissComplaint,or in the alternative for Summary Judgment in favor of defendants " LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.Mr. FRED KUNZLocal 58American Federation of Grain Millers912 Adams StreetToledo, OhioRe: Lucas County Farm Co-op Association467JUNE 26, 1959.DEAR MR. KUNZ:Receipt isacknowledged of your request of June 25, 1959.This willadvisethat on June 24, 1959, we forwarded to the National LaborRelationsBoard in Washington on behalf of the employer,a motion to vacatetheirruling andorder of June 22, 1959.Inviewof the foregoing,we ate notdisposed to commencenegotiations ona contract untilthismatter has been fully determined[Emphasis supplied.]Very truly yours,BOGGS, BOGGS & BOGGSBy -------------------On July 3, 1959, Kunz wrote the Respondentagainand requesteda meetingwith its representativesfor thepurposesof collective bargaining.The Respondentby Robert O. Foust, its office manager, replied by letter on July 6, 1959, and advisedKunz that Sattler, the general manager, was on vacation and that the Union's letterwould be brought to his attention as soon as he returned to his office.On July 20, 1959, the Union filed its original charge herein. Shortly thereaftertheRegionalDirector for the Eighth Region of the Board sent a copy of thecharge to the Respondent on July 28, 1959; the Respondent by its counsel, RalphBoggs, wrotethe Regional Director for the Eighth Region a letter in which he setforth the Respondent's relationswith the Unionsince itwas certified as the collec-tive-bargaining representative of its employees in the appropriate unit and itsposition as regards futurerelationswith the Union.The Trial Examiner considersthis letter of the utmostimportancein his ultimate determination of the issuesherein.Moreover, it sets forth for the first time in considerable detail one of theRespondent'smaindefenses to the allegations in the complaint as regards violationsof Section 8(a)(5) and (1) of the Act, which it advanced at the hearing herein,in its answer,itsopening statement, and in its proposed findings of fact andconclusionof law to wit: that it was under no obligation to bargain with theUnion until certain constitutional rights of the Respondent had been determinedby the Federal courts.For this reason the Trial Examiner feels that this lettershould likewise be inserted herein for the perusal of all concerned. It follows belowLaw OfficesBOGGS, BOGGS & BOGGS413Michigan StreetToledo 2, OhioNolan BoggsJuly 28, 1959CHerry 3-5117Howard W. BoggsRalphS.BoggsPHILIP FuscoRegionalDirector-Eighth RegionNational LaborRelations BoardNinth-ChesterBuildingCleveland 14, OhioRe: Lucas County Farm Bureau Cooperative Association-No. 8-CA-1952DEAR MR. Fusco: The above named employer has referred to us for replyyour comunication and enclosure dated July 20, 1959.This will advise you that on Monday, July 27, 1959, at the direction and onbehalf of the Lucas County Farm Bureau Cooperative Association, we filed acomplaint in the United States District Court for the Northern District of Ohio,Western Division at Toledo, Ohio, against the National Labor Relations Boardand Local No. 58, American Federation of Grain Millers, A.F. of L.-C.I.O.,assertingthat the constitutional rights of said employer had been violated inthe proceedings in this matter,questioningthe jurisdiction of the Board over thisemployer under the National LaborRelationsAct and alleging violations ofthe Act itself by agents and' representatives of the National Labor RelationsBoard.The filing of this action was authorized at a meeting of the Board ofDirectors of the employergroupheld on Thursdayevening,July 23, 1959. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. Fred Kunz,President and Business Representative of Local No.58, firstrequested'a conference for bargaining purposes by a communication datedJune 25, 1959.By letter dated June 26, 1959,he was advised that a motionhad been filed with the National Labor Relations Board in Washington, seek-ing vacation of their order of certification and was advised until this wasdisposed of that the employer would not commence negotiations on a contract.Following the notification from the National Labor Relations Board on June29, 1959, that they would not consider the request for vacation and reconsidera-tion filed by the employer, Mr.Kunz again by letter dated July 3, 1959,requested,throughMr.Deloy Sattler,Manager of the employer group, ameeting with company representatives for the purpose of commencing negotia-tions on a contract.By letter dated July 6,1959, he was advised by Mr.Robert O. Foust, Office Manager, that Mr. Sattler was out of town on vacationand his letter would be brought to his attention as soon as he returned.Upon his return from vacation,Mr. Sattler endeavored to contact Mr.Kunz several times for the purpose of advising him that the Board of Directorsof the employer group was meeting on July 23, 1959, and at that time a decisionwould be made as to whether or not to recognize the certification and proceed-ings under the Act or to seek judicial protection of the employer's constitutionaland legal rights.Mr. ^Sattler was not successful in contacting Mr. Kunz although he left hisname and number and requested return telephone communications.Apparentlyduring this interval the charge which you enclosed with your letter was filedwith your Board.The Board of Directors discussed these charges with Mr.Sattler at their recent meeting and I am authorized to advise you that they denyeach and every allegation asserted by Mr. Kunz against them and deny thateven if they are properly covered by the National Labor Relations Act, whichthey deny,that they have violated any sections of said Act.[Emphasissupplied.]Very truly yours,LUCAS COUNTY FARM BUREAUCOOPERATIVE ASSOCIATIONBy --------------------------BOGGS, BOGGS & BOGGsRSB:cgcc:Mr. Deloy SattlerMr. Fred KunzOn August 24, 1959, the Union again wrote the Respondent and requested a meet-ing with its representative for the purpose of negotiating a contract.The Respondent,by its counsel replied to the Union's letter on September 3, 1959. In this lettercounsel for the Respondent stated that". . .As I advised you by telephone priorto leaving on my vacation,the Company is not disposed to meet and negotiate withyou on any labor contract until the action we filed in the Federal District Courtin July questioning the jurisdiction and procedures before th'eNational Labor Rela-tions Board has been disposed of."[Emphasis supplied.]On September 2, 1959, the Union filed an amended charge against the Respondent.On the same date the Regional Director for the Eighth Region so advised the Re-spondent in this regard.Thereafteron September15, 1959,counsel for the Respond-ent sent a letter to the Eighth Regional Office, Cleveland,Ohio, in which he acknowl-edged service of the amended charge, and in addition reiterated therein the Respond-ent's position as regards the Union's charges, in the following language:By way of answer to this most recent charge,we refer you to our communi-que addressed to Mr. Philip Fusco, dated July 20, 1959.Rather than repeatthe information therein set forth,we merely refer you to this letter as a com-plete answer to the most recent charge of Local 58The position of the Lucas County Farm Bureau is that they do not and arenot refusing to bargain collectively,or are they in any sense in violation of theN.L.R B.Theymerely refuse to negotiate with this local until their con-stitutional rights have been passed upon by the courts.Verytruly yours,BOGGS, BOGGS & BOGGSBy --------------------As indicated above the amendment to the complaint alleged that the Respondenthad on or about November 1, 1959, changed the terms and conditions of employ-ment of Orville C. Miller and Ollie Gruben,employees in the appropriate unit, byrequiring them to enter into a written agreement changing their wages,hours, and LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.469terms of employment, and by entering into such agreements without consulting theUnion, and that by such conduct violated Section 8 (a) (5) and (1) of the Act.The General Counsel in support of his case-in-chief in regard to the foregoingamendment to his original complaint offered the testimony of Gruben and Miller,of whom more anon.As indicated above the amendment to the complaint refers to a "written agree-ment."This document was offered in evidence by the General Counsel at thehearing, and was admitted by the Trial Examiner over the objections of counsel forthe Respondent, on the ground that it was ". . . immaterial and irrelevant" to theissues herein.An examination of the agreement shows that while it was actuallysigned on October 22, 1959, by f. B. Sattler for the Respondent, and by the above-named employees on or about November 2, 1959,3 it had been in effect by agreementby the parties since July 1, 1959.As indicatedsuprain the Statement of the Case, the Respondent's position asregards the above was to the effect that the Respondent was under no duty to discussits relations with Gruben and Miller, because they were not included in the appro-priate unit, of which more anon.The basic change in terms of employment of Miller and Gruben was not onlyin their wages but in the benefits that they had previously enjoyed.For example,both were on a salary before the change, thereafter they were paid strictly on acommission basis, which as the Trial Examiner interprets the record, decreased their"take-home" pay, at least at the time of the hearing herein. In addition they wereno longer entitled to vacations with pay which they had enjoyed prior to their trans-fer on July 1, 1959.In support of its contention that it had never refused to meet with and/or bargainwith the Union at time material herein, the Respondent offered the testimony ofDeloy Sattler, its general manager, who has been referred to above.For the mostpart his testimony on direct examination was confined to the status of the twoemployees named in the amended complaint, Orville C. Miller and Ollie J. Gruben,at times material herein.He testified that Gruben was the manager of the Re-spondent's Maumee, Ohio, branch store from January 1 to August 1, 1959, and thatprior to that was manager of the Respondent's Curtice, Ohio, store.He furthertestified that as manager of the Maumee store he had employees under his super-vision and the authority to make decisions ".. . as it effected the operations ofthat store."Gruben who had been called at a witness for the General Counsel in support ofhis case-in-chief as regards the allegations in the amendment to the complaint,4 testi-fied on cross-examination as regards his status at the Maumee store from January 1to July 1, 1959.To the Trial Examiner at least his testimony in this regard is mostconfusing.At the onset thereof he testified that he was transferred from the Curticebranch where he had been branch manager to the Maumee store on January 1, 1959,and that he served in the same "capacity" there from January 1959 until he wastransferred to the job of "tank truck salesman."His testimony as regards his dutiesin the Maumee store as indicated above is most confusing, as the following excerptsfrom his testimony on cross-examination indicates when considered in the light ofhis previous testimony which has been discussed immediately above which was tothe effect that he was transferred from the Curtice store to be manager of theMaumee store.Q. I see. Prior to this time you were the manager of the Maumee Store?A.Well, I worked in the store, yes, as a salesman. I say I worked. I was asalesman in the store.Q.Well, what I am getting at is-EXAMINER SHAW: That is the Maumee?By Mr. BOGGS:Q.Were you the manager of the store or the salesman in the store, or whatwere you?A. I don't know if you classify me as a manager or a worker or what. Iworked in the store.Q.What did you do at the store?A. I sold and took orders.Q. Anybody working under you?A.Well, there were two fellows there, two other fellows there.8 See General Counsel's Exhibit No. 5 and the testimony of Grubenand Miller asregards the signing of the above agreement.* Seeinfra.577684-61-vol. 128-31 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Did you direct their activity, what they did, tell them what to do?A.Well, not exactly.Q.Well, what do you mean by that, either you did or you didn't?A.Well, somebody else told them, Bob Fawcett, he had something to do in thestore, too.Q.Well, the head officeis inthe Maumee Store, isn't it?A. Yes, sir.Q. And Mr. Stattler's office is out there?A. Yes, sir.Q. And he is the manager of the whole county?A. That's right.Q. And Mr. Fawcett is his assistant?A.Well, I guess so.Q. Yes, and you were in charge of the store, you told the employees what todo out in the store, those two people that worked for you as it related to theoperation of the Maumee store, isn't that right?A. Well, in cases, yes, but most of us knew what to do.Q. You had been manager of the Curtice Branch, hadn't you, for some threeor four years?A. Yes, sir.Q. Then they transferred you over to run the Maumee store?A. Yes, sir.Q. Yes. Did you vote in this election?A. Yes, sir.Later in his testimony on direct examination Gruben testified that at the time ofthe election herein which was conducted, as indicated above, by mail ballot betweenApril 27 and May 7, 1959, he was a "tank truck salesman" and that he voted in theelection.At the hearing herein the General Counsel offered in evidence the list that wasfurnished by the Respondent, on its own letterhead stationery, to the Board, of theemployees in the appropriate unit who were eligible to vote in the election.Thedocument was admitted in evidence without objection by the Trial Examiner.Anexamination thereof reveals the following pertinent information, as regards the statusof the employees in dispute, Ollie Gruben and Orville Miller.Maumee Branch------------ --------- --------------------------- --------- ---------------Ollie Gruben-ClerkPetroleum Dept.Orville Miller-TruckdriverAn examination of the R case record shows thatthereisno testimony as regardsOllieGruben,moreover Sattler testified that the branch manager of the Maumeestore at times material herein was Robert Foust.As to Orville Miller, Sattler testi-fied that he was a "truckdriver" in the petroleum department and that hisimmediatesupervisor was one Trucell.5As indicated above the Trial Examiner has felt at times that by the injection ofthe names of the above employees, Miller and Gruben, into thecomplaint asamended, that it was necessary to refer to the record in the R case in order to notonly fully inform the Board of their status at times material herein, but to judiciouslyand fairly dispose of the issue as to them.For this reason he feels compelled to referto the employer's brief in the R case particularly as regards these two employees.In its brief at page 3 the Respondent sets forth the names of all its employees.Anexamination thereof reveals that Ollie Grubenisclassifiedas a "Utility"employeeand Orville Miller as a "PetroleumSalesman" atthe Maumee, Ohio,store.s As indicated above the Trial Examiner has referred to the R case record for the solepurpose of determining whether or not the evidence adduced at the hearing herein asregards Gruben and 'tiller might possibly be in the nature of "newly discovered evidence"that was not available to the Respondent at the time of the hearing in the representationcase.After careful consideration of the record herein he is convinced and finds that itwas not;moreover he is further convinced and finds that the facts as regards the statusof these two employees was within the peculiar and/or special knowledge of the Respond-ent at alltimes material herein. LUCAS COUNTY FARM BUREAU CO-OPERATIVE ASSN.471Concluding Findings as Regards the Status of Ollie Gruben and Orville MillerAfter careful consideration of the entire record herein the Trial Examiner is con-vinced and finds that at -all times material herein Gruben and Miller were employeesof the Respondent at its Maumee, Ohio, store and were properly included by theBoard in the appropriate unit in its decision and direction of election.His findingsin this regard are predicated on the following factors: (1) Both employees were onthe list of employees eligible to vote in the Board-ordered election furnished tothe Board's agent in charge of said election by the Respondent on its own stationery;(2) the ballots of neither employee were challenged by any of the interested partiesat the time the ballots were opened and counted; (3) Gruben's name was not men-tioned at the hearing in the R case; (4) Sattler testified at the R hearing that RobertFoust was the manager of the Maumee, Ohio, branch store at times material herein;(5) Sattler further testified at the R hearing that Miller was a "truckdriver" and hewas so listed on the list of employees furnished the Board before the election; andfinally (6) the Respondent at no time either in its objections to the election or in itsbriefs in support of its position in this regard even mention any irregularity inthe conduct of the election as regards either their particiupation in the election or asemployees included in the appropriate unit.Concluding and Overall FindingsIn the circumstances found and described above the Trial Examiner concludesand finds that the Respondent by the conduct alleged in the complaint violatedSection 8 (a) (5) and (1) of the Act.To begin with the Trial Examiner rejects the contention of the Respondent thatit never at any time refused to meet with representatives of the Union for the reasonthat Union never at any time set forth a time and place for a meeting of the parties.To the Trial examiner this contention of the Respondent is without merit.Anexamination of the letters from Fred Kunz, business representative of the Union,clearly show that he left the time and place up to the Respondent.All that herequested was a date that was convenient to the Respondent.As the Trial Examinersees it in the light of the record considered as a whole, it would have been useless forthe Union to have set forth a time and place for a meeting of the parties. In thefirst place to have done so would have been an arbitrary and capricious gesture onthe part of the Union, and certainly not conducive to friendly bargaining relationsbetween the parties.Secondly it would have been a futile and "useless" gesturewhen considered in the light of the defense of the Respondent that it would not meetwith the certified bargaining agent until certain of its constitutional rights had beendisposed of in the Federal courts. In the circumstances the Trial Examiner is con-vinced and finds that the Union's requests for meetings with the Respondent's repre-sentatives for the purpose of a negotiating contract were couched in clear and un-mistakable language, and that the lack of the phraseology relied upon by the Re-spondent as a defense is in the final analysismeaningless.It is axiomatic that equitywill not require the doing of a vain and useless thing. So is it here insofar as theRespondent's contention that the Union should have set the time and place of meet-ings between the parties in its requests for bargaining conferences.The Trial Examiner is also convinced and finds that the defenses advanced by theRespondent in justification of its refusal to meet and bargain with the Union to wit,that it was under no obligation or duty to do so while its objections to the electionand thereafter appeals to the Board and the Federal courts for relief had beendetermined, are without 6 merit, for reasons set forth below.In the considered opinion of the Trial Examiner the defense of the Respondentwhich as indicated is predicated on its various appeals to the Board for reconsidera-tion of its findings in the R case and on the objections to the election, and theaction pending in the Federal court in Toledo, Ohio, are completely without meritin view of numerous decisions of the Board and the courts.They have consistentlyheld that,the duty to bargain cannot be postponed by the pendency of petitions andappeals for reconsideration 7As the Trial Examiner sees it, if the Respondent, or any party, were to be per-mitted to refuse to bargain, because it was pursuing certain legal processes, thecertification year would becomemeaninglessbecause of its dissipation during theSeeinfrafor a full discussion of these issues7SeePasco Packing Company,115 NLRB 437,447; Borden Company.108 NLRB 807,812;Trinity Steel Company, Inc,103 NLRB 1470;InternationalIdlewild CateringCorp,124 NLRB 513 472DECISIONSOF NATIONALLABOR RELATIONS BOARDcourse of such legal proceedings.Here the legal proceedings began on July 27,1959, and were disposed of by the Federal district court in Toledo, Ohio, on De-cember 15, 1959, a period of approximately 5 months during which the Respondentwas under a duty to bargain with the Union. This it failed and refused to do forreasons discussed and set forth above.The Trial Examiner has found above that employees Miller and Gruben, namedin the amendment to the complaint, were properly included in the appropriate unitby the Board in its decision and direction of election in the R case, and at timesmaterial hereinemployees in the unit.Consequently the Trial Examiner concludesand finds that at all times material herein the Union herein was their certified bar-gaining agent.He further finds that as such the Respondent was under a duty andlegal obligation to bargain with the Union as regards their transfer to anotherjob classification outside the unit found appropriate by the Board in the R case.8In the circumstances the Trial Examiner finds that the Respondent by failing to-discuss and negotiate with the Union as the certified bargaining representative of-itsemployees in the appropriate unit the change in the term and conditions ofOrville C. Miller and Ollie J. Gruben on November 1, 1959, as regards wages,,ours, and other conditions of employment and by requiring them to enter intowritten agreement changing their status as employees, was violative of Section8(a)(5) and (1) of the Act.The Appropriate UnitThe Board found in the R case, the complaint alleges, and the Trial Examinerfinds that the following employees of the Respondent constitute a unit for thepurposes of collective bargaining within the meaning the meaning of Section 9(b)of the Act:All truckdrivers, yard men, warehousemen, and mill and grain departmentemployees at the Employer's Maumee, Burkee, and Curtice, Ohio, plants,including plant clerical employees, but excluding all office clerical employees,full-time outside salesmen, foremen, and other supervisors as defined in the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent describedin sectionI,above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and, such of them as have been found to constitute unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent refused to bargain with the Union, the dulycertified representative of its employees in an appropriate unit, it will be recom-mended that it cease and desist from such refusal and, on request, bargain withthe Union as said exclusive representative with respect to rates of pay, wages, hoursof work, and other conditions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.The Respondent having changed the terms and conditions of employment ofOrville C. Miller and Ollie Gruben, employees in the appropriate unit, by requiringsaid employees to enter into written agreements changing their wages, hours. andterms and conditions of employment, without consulting the Union, it will berecommended that the Respondent cease and desist from this and any other like orrelated conduct.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaningof Section 2(5) ofthe Act2.All truckdrivers, yard men, warehousemen,and milland grain departmentemployees at the Employer's Maumee, Burkee, and Curtice, Ohio, plants, includingplant clerical employees, full-time outside salesmen, foremen, and other supervisorsas defined in the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.8 SeeBrown Truck and Trailer Manufacturing Company, Inc., at al.,106 NLRB 999,andShamrockDairy Inc, et al,124 NLRB 494. EDWARD E. GURIAN & CO., INC.4733.The Union was on June 22, 1959,and at all times since has been the exclusiverepresentative of all employees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section 9(a) ofthe Act.4.By refusing on and after June25, and July3, 1959, to bargain collectivelywith the Union as exclusive representative in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) ofthe Act.5.By changing terms and conditions of employmentof Orville C.Miller andOllie Gruben,on or about July 1, 1959,and by requiring and entering into a writtenagreementwith themon orabout November1, 1959, changing their wages,hours,and terms and conditions of employment,and byentering into such agreementswith saidemployees without consultingtheUnion,theRespondent engaged inconduct violative of Section8(a) (5) of the Act.6.By the said refusals to bargain or consult with the Union,the Respondent hasinterferedwith,restrained,and coerced its employees in the exercise of rightsguaranteed them in Section7 of the Act, and therebyhas engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Edward E.Gurian & Co., Inc.andLocal 1031, InternationalBrotherhood of ElectricalWorkers,AFL-CIO.CasesNos.13-CA-3371 and 13-CA-3378.August 5, 1960DECISION AND ORDEROn March 25, 1960, Trial Examiner Owsley Vose issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, exceptions to the Inter-mediate Report and supporting briefs were filed by the Respondentand the Charging Party.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers in con-nection with this case to a three-member panel [Members Rodgers,Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed 2 The Board has considered the In-'The Charging Party, while agreeing generally with the Trial Examiner's conclusionsand recommendations,excepted to certain statements in the Intermediate Report, claim-ing them to be "gratuitous and irrelevant."We find no merit in these exceptions. Thestatements objected to are generally descriptive of the circumstances surrounding theunfair labor practices found herein, and,in any event,their inclusion in the IntermediateReport in no way prejudices the Charging Party with respect to the issues in the case.Nor do we find merit in its exception that Respondent's filing of a petition with theBoard constituted an additional violation of Section 8(a)(5).We deny Respondent's request for oral argument, as the record and briefs adequatelypresent the issues and the positions of the parties.128 NLRB No. 63.